Citation Nr: 0818092	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  04-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen the claim of service connection for lower 
back condition.  

2.  Entitlement to a compensable evaluation for the service-
connected hemorrhoids.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran served on active duty from August 1977 to May 
1983.  

The case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision from the Department of 
Veterans Affairs Regional Office (RO) in New York, New York, 
which denied the veteran's claims.  During the course of the 
appeal, the RO, in the June 2004 Statement of the Case, 
reopened the veteran's claim for service connection for a low 
back disorder and adjudicated the case on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The veteran requested a hearing, but subsequently withdrew 
his request in November 2007, due to his incarceration.  


FINDINGS OF FACT

1.  The RO most recently determined that new and material had 
not been submitted to reopen the veteran's claim of service 
connection for a low back condition in March 1991; he was 
advised the decision in an April 1991 letter, but he did not 
timely appeal.  

2.  The evidence submitted since the 1991 decision is either 
cumulative or redundant and, by itself or in connection with 
evidence previously assembled, is not so significant that it 
had to be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for a lower 
back condition.  

3.  The service-connected hemorrhoids currently is not shown 
to be productive of more than a moderate disablement without 
redundant tissue, bleeding, fissure or anemia.  


CONCLUSIONS OF LAW

1.  The RO's April 1991 decision denying the veteran's 
petition to reopen the claim for service connection was 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2001).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a low back disability. 38 U.S.C.A. § 5108 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.156 (2001).

3.  The criteria for the assignment of a compensable 
evaluation for the service-connected hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.114, including Diagnostic Code 7336 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In December 2003, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection, an increased evaluation, 
and the requirements as it pertains to new and material 
evidence in reopening of claims.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

Also, specific to requests to reopen, the veteran must be 
notified of both the reopening criteria and the criteria 
for establishing the underlying claim of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As noted above, both duties under Kent are satisfied.  

With respect to the issue of increased rating for 
hemorrhoids, the Board notes that the veteran was not 
informed that a disability rating and effective date would be 
assigned if either of his claims were granted.  However, as 
his claims are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation not generated from an initial grant of service 
connection, the veteran was also told in the December 2003 
letter that he must submit evidence that his condition had 
gotten worse.  

The veteran subsequently submitted numerous statements, 
including in August 2002 and May 2004, detailing the nature 
and symptoms of the condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms on 
employment.  

The Board finds that any notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication" in view of the demonstrated 
actual knowledge of the factors that would lead to a higher 
disability evaluation.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) (actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what is necessary to 
substantiate a claim).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

However, with respect to the issue on appeal involving the 
matter of whether a previously denied claim may be reopened, 
VA's duty to assist the veteran in the development of his 
claim is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  With respect to the increased 
rating claims, the Board would note that a VA examination was 
conducted in June 2004.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Reopening of service connection for claimed lower back 
condition claim

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  "If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
[VA] shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 
Vet. App. 200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  Because the veteran filed his request to reopen 
his claim prior to August 2001, the earlier version of the 
law is applicable in this case.  

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Despite what the RO determined, the Board decides the issue 
of whether there is new and material evidence to reopen the 
claim on a de novo basis.  If the additional evidence is not 
sufficient to reopen a claim, the Board's analysis will 
cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993).  However, if the 
evidence received is sufficient to reopen the claim, the 
Board will ensure that VA has met its duty to assist the 
veteran in the development of that claim.

The veteran's original claim for service connection for a 
lower back condition was denied by the RO in February 1984 
and was subsequently appealed to the Board, which denied 
service connection in March 1985.  That decision is final.  

The RO next denied the veteran's request to reopen the claim 
of service connection in March 1991 on the basis that new and 
material evidence had not been presented. The veteran was 
notified of this decision and his appellate rights in an 
April 1991 letter.  The veteran did not appeal and this 
decision became final.   

The evidence considered at the time and prior to the April 
1991 RO decision consisted of the veteran's service medical 
records; VA medical records and examination reports; 
testimony at a hearing conducted in August 1984; various 
statements from the veteran and a VA examination report from 
October 1989.  

The evidence added to the record since February 2001, when 
the veteran petitioned to reopen his claim, consists of 
medical records from the Clinton Correctional Facility of New 
York dated from August 1999 until February 2001; the medical 
records from a VA Medical Center (VAMC) dated from March 
1985; a response from the United States Postal Service to a 
request for medical records from 1985 to 1989; and a May 2004 
statement from the veteran.  

The submitted medical reports from the Clinton Correctional 
Facility in New York, show that, in November 1999, the 
veteran complained of chronic lower back pain, and was 
treated with Motrin.  In January 2000, the veteran was 
treated after he slipped on a wet floor, tripped over a 
bucket, and fell on his right buttock.  The veteran was sent 
to the hospital where he was examined.  There was no fracture 
or dislocation, nor was there any significant evidence of 
degenerative disc disease.  A week later, the veteran again 
complained that his back was stiff and painful.  In February 
2000, the veteran's pain in his right hip and lower back was 
still painful, but better.  

The veteran, in his Notice of Disagreement, indicated that 
Newington VAMC had medical reports that were not in his 
claims file.  Those records have been sent.  The first report 
sent was a physical therapy treatment report from March 1985, 
indicating that there was moderate lordosis at the L5 area.  
The veteran complained of having lower back and thoracic 
pain.  Another report from the VAMC was a doctor's referral 
for physical therapy in March 1985 due to lower back pain.  
The doctor noted that treatment had been unsuccessful due to 
poor compliance.  

The veteran also indicated that the United States Postal 
Service had medical records.  In September 2001, a response 
from the Postal Service said that it was unable to locate the 
veteran's file.  

There is also a statement from the veteran dated May 2004, 
who repeated his assertions that the spinal anesthesia given 
to him during the hemorrhoidectomy in service and the lifting 
of heavy aviation equipment had caused his lower back pain.  

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Thus, in this case, the 
veteran must show new and material evidence of a back 
condition due to service in order to reopen his claim.  

The Board notes that RO, in the June 2004 Statement of the 
Case, determined that the evidence submitted was new and 
material and reopened the veteran's claim.  Therein, the RO 
denied the veteran's claim for service connection on the 
merits of the claim.  Despite the determination reached by 
the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim. See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  

The Board finds that the additional evidence is new in the 
sense that it was not previously before VA adjudicators.  
However, it is not material as it does not show any more than 
was known at the time of the previous decisions in 1985 and 
1991. Rather, it shows no more than continuing treatment for 
complaints of back disability, diagnosed chronic low back 
pain. It does not show that the veteran had chronic, 
identifiable back pain in service. Moreover, it does not 
provide competent evidence of a nexus between the veteran's 
current back disability and service.  Even when considered 
with the evidence previously on file, it does not fill the 
deficits in the evidence that existed at the time of the 
prior decision.  Morton v. Principi, 3 Vet. App. 508, 509 
(1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). 
(Observing that evidence of the veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service). As such, 
the additional evidence is essentially cumulative or 
duplicative in nature.

Absent competent medical evidence of chronic identifiable low 
back disability in service or of a nexus between the post-
service back disability and service, the new evidence is not 
so significant that it has to be considered in order to 
fairly decide the merits of the claim.  Accordingly, the RO's 
April 1991 decision, which denied the veteran's petition to 
reopen the claim for service connection for a low back 
disability, is confirmed and continued.

Compensable evaluation for service-connected hemorrhoids 
claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

Hemorrhoids (internal and external) are rated in accordance 
with 38 C.F.R. § 4.114, Diagnostic Code 7336.  

Under that Diagnostic Code 7336, symptoms which are mild or 
moderate are noncompensable.  A 10 percent rating is 
warranted for large or thrombotic hemorrhoids, which are 
irreducible and which have excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is for 
application when there is persistent bleeding and secondary 
anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336 (2007).  

The treatment history of the veteran showed that he has 
complained of hemorrhoid pain and bleeding since his service 
connection in 1983.  Prior to filing his claim in February 
2001, his last medical VA examination for his hemorrhoids was 
in February 1991.  

The veteran was afforded a VA examination in June 2004 when 
he reported having leakage of stool and bleeding on a daily 
basis because of wiping.  He was taking stool softeners, 
Metamucil and Preparation H for treatment.  

On examination, the VA examiner found no evidence of any 
stool leakage, anemia, fissures, hemorrhoids or bleeding.  
Although, he did note that the left anal wall was tender, 
there was no overt abnormality.  He further noted that there 
was good sphinctor tone.  The VA examiner diagnosed a history 
of hemorrhoids.  

Given the most recent VA examination findings, the Board 
finds that a compensable rating is not assignable in this 
case.  There was no evidence of large thromobotic hemorrhoids 
or any redundant tissue, evidencing frequent recurrences.  

In fact, the VA examiner specifically found no hemorrhoids 
and only diagnosed a history of hemorrhoids.  Therefore, a 
rating of 10 percent is not for application in this case.  

Consequently, given the evidence of record, the veteran's 
condition cannot be more than mild or moderately disabling 
and his claim for a compensable evaluation of service-
connected hemorrhoids must be denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for lower back condition, the 
appeal to this extent is denied.  

An increased, compensable rating for the service-connected 
hemorrhoids is denied.  



______________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


